Exhibit 10.01

 

LOGO [g905408g65v53.jpg] WEB WWW.CEPHEID.COM MAIN 1.888.336.2743 FAX
1.408.734.1260 March 31, 2015

Mr. IIan Daskal

1498 Saskatchewan Drive

Sunnyvale, CA 94087

 

Re: Offer of Employment by Cepheid

Dear IIan:

I am very pleased to confirm our offer of employment with Cepheid (the
“Company”). You will report to Mr. John Bishop, Chairman and Chief Executive
Officer, in the position of Executive Vice President and Chief Financial Officer
based in Sunnyvale, California. The terms of our offer and the benefits
currently provided by the Company are as follows:

1. Starting Salary. Your starting bi-weekly salary will be $16,346.16, which is
the equivalent of $425,000.16 on an annual basis; and will be subject to annual
review.

2. Executive Incentive Plan. You will have the opportunity to earn up to 60% of
your base pay as a target bonus to be paid based upon the financial performance
of the company and your individual departmental objectives. You will receive
documentation regarding the Company’s Executive Incentive Plan and your specific
objectives upon commencement of employment.

3. Change of Control. The Company will offer you the change of control benefits
detailed in Exhibit A effective with your date of hire.

4. Separation Benefits. Upon termination of your employment with the Company for
any reason, you will receive payment for all unpaid salary, reimbursements and
PTO accrued to the date of your termination of employment; and your benefits
will be continued under the Company’s then existing benefit plans and policies
for so long as provided under the terms of such plans and policies and as
required by applicable law; and continued rights to indemnification and defense
by the Company and its insurers, subject to the terms of the Company’s insurance
and indemnification policies.

5. Benefits. In addition, you will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its employees from time to time. Except as provided below, the Company reserves
the right to change or otherwise modify, in its sole discretion, the preceding
terms of employment, as well as any of the terms set forth herein at any time in
the future.

6. Paid Time Off. You will accrue Paid Time Off (PTO) based on an accrual rate
of 20 days per calendar year, commencing with your hire date.

7. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other

 

LOGO [g905408g32x22.jpg]

904 CARIBBEAN DRIVE SUNNYVALE, CA 94089 USA WWW.CEPHEID.COM



--------------------------------------------------------------------------------

IIan Daskal

Employment Offer

Page 2

 

person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. You
represent that your signing of this offer letter, agreement(s) concerning stock
options granted to you, if any, under the Plan (as defined below) and the
Company’s Employee Invention Assignment and Confidentiality Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.

8. Options. We will recommend to the Compensation and Organizational Development
Committee of the Board of Directors of the Company that you be granted the
opportunity to purchase up to 100,000 shares of Common Stock of the Company at
the closing fair market value of the Company’s Common Stock at the end of
business on the day the Compensation Committee approves your grant, or your
first day of employment, whichever is later. The shares you will be given the
opportunity to purchase will vest at the rate of twenty-five percent (25%) at
the end of your first anniversary with the Company, and an additional 1/48 of
the total number of shares per month thereafter, so long as you remain employed
by the Company. However, the grant of such options by the Company is subject to
the Compensation Committee’s approval and this promise to recommend such
approval is not a promise of compensation and is not intended to create any
obligation on the part of the Company. Further details on the Plan and any
specific option grant to you will be provided upon approval of such grant by the
Compensation Committee.

9. Restricted Stock. We will recommend to the Compensation and Organizational
Development Committee of the Board of Directors of the Company that you be
granted 10,000 restricted stock units (“RSUs”), pursuant to the Corporation’s
2006 Equity Incentive Plan and subject to the notice of RSU award and award
agreement. The shares you will be awarded will vest at the rate of twenty-five
percent (25%) at the end of your first anniversary with the Company, and an
additional 1/16th of the RSUs at the end of each three-month period thereafter,
so long as you remain employed by the Company. However, the grant of such RSUs
by the Company is subject to the Compensation Committee’s approval and this
promise to recommend such approval is not a promise of compensation and is not
intended to create any obligation on the part of the Company. Further details on
the Plan and any specific RSU grant to you will be provided upon approval of
such grant by the Compensation Committee.

10. At-Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.

11. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

12. Insider Trading Policy. This offer is contingent upon reading and signing
the enclosed Insider Trading Policy.

13. Background Check. This offer is also contingent upon successful completion
of a background check, including a check of your employment references. This
offer can be rescinded based upon data received in the background check.



--------------------------------------------------------------------------------

IIan Daskal

Employment Offer

Page 3

 

14. Entire Agreement. This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

15. Acceptance. This offer will remain open until April 3, 2015. If you decide
to accept our offer, and I hope you will, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

 

Sincerely, /s/ Mike Fitzgerald

Mike Fitzgerald

Executive Vice President,

Global Human Resources

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

     

/s/ IIan Daskal

    Date signed:   4/2/2015   IIan Daskal        

4/9/2015

        Start Date      